Exhibit 10.1

 

***Text Omitted and Filed Separately with the Securities and Exchange Commission
Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
230.406

 

Picture 1 [bpmc20150930ex1016964f9001.jpg]

Jeffrey Albers

President, Chief Executive Officer

 

August 7, 2015

 

BY HAND DELIVERY

 

Kyle D. Kuvalanka

 

Re:Resignation Agreement

 

Dear Kyle:

 

This document confirms your voluntary resignation from your employment with
Blueprint Medicines Corporation (“Company”). Although you are not entitled to
severance pay or benefits in connection with your resignation, the Company’s
Board of Directors (the “Board”) sincerely appreciates your contributions to the
Company and would like to make this transition as smooth as possible.  With that
in mind, you and the Company agree as follows: 

 

1.Transition Period

 

You and the Company agree that September 18, 2015 shall be the “Resignation
Date.”   The time period between August 11, 2015 and the Resignation Date shall
be referred to as the “Transition Period.”  You will continue to receive your
salary and benefits and you will continue to vest in your outstanding equity
awards through the Resignation Date.  During the Transition Period, you will no
longer serve as the Company’s Chief Business Officer, Treasurer, or Principal
Financial and Accounting Officer, but instead, you will serve as a Senior
Advisor and will perform duties and responsibilities associated with
transitioning matters to the extent requested by the Board or members of the
Company’s senior management team (the “Transitional Duties”).  For the avoidance
of doubt, nothing herein shall prevent you from rendering part-time consulting
services to Syros Pharmaceuticals, Inc. during the Transition Period. 

 

2.Ending of Employment

 

In connection with the ending of your employment: (i) the Company will pay your
salary through the Resignation Date; (ii) the Company shall reimburse you for
any outstanding, reasonable business expenses that you incur on the Company’s
behalf through the Resignation Date (provided the Company receives appropriate
documentation in accordance with the Company’s reimbursement policies); (iii)
your eligibility to participate in any employee benefit plans and programs of
the Company will cease on the Resignation Date in accordance with the terms and
conditions of those plans; and (iv) your outstanding equity awards will vest
through

215 First Street, Cambridge MA  02142   p: 617-374-7580   f:
617-374-7588   www.blueprintmedicines.com

 

--------------------------------------------------------------------------------

 

Kyle Kuvalanka

August 7, 2015

Page 2 

 

the Resignation Date and the terms of your equity awards shall be governed by
the Company’s stock option plan and associated award agreements (collectively
the “Equity Documents”).

 

3.Resignation from All Positions

 

To the extent the ending of your relationship with the Company or any Company
affiliate is not effectuated by your termination of employment, you hereby
resign from all other affiliations that you have with the Company or any of its
affiliates, effective on the Resignation Date.  You agree to execute any
reasonably requested resignation letters to confirm any such resignations. 

 

4.Lump Sum Payment; Restrictive Covenant Agreement    

 

If you enter into this and comply with this Agreement and you comply with the
Employee Non-Competition, Non –Solicitation, Confidentiality and Assignment
Agreement you entered into with the Company dated September 16, 2013 (the
“Restrictive Covenant Agreement”), the terms of which are incorporated by
reference herein, you shall be entitled to a lump sum payment in the amount of
$119,831.25, less applicable deductions and withholdings (the “Lump Sum
Payment”). The Lump Sum Payment shall be in lieu of any bonus you may have
received under the Company’s 2015 Bonus Award Program or otherwise and shall be
payable on the Company’s next regular payroll date after the later of: (i) the
Resignation Date, or (ii) the Effective Date of this Agreement.  Pursuant to
Section 8 of the Restrictive Covenant Agreement, you and the Company agree that
the following is the “Restricted List”:   

 

(i)Kinases

 

Exon 17 Mutant KIT; Mutant PDGFRα; FGFR4; […***…].

 

 

(ii)Products

 

Small molecule inhibitors of Exon 17 mutants of KIT, mutant PDGFRα, FGFR4,
[…***…]

 

Annotated library of selective kinase inhibitors

 

Any treatments for KIT D816V driven systemic mastocytosis, […***…]
gastrointestinal stromal tumors (GIST), FGF19/FGFR4 driven hepatoceullular
cancer (HCC), […***…].

 

(iii)Services:  Not Applicable.

 

5.Release of Claims

 

In consideration of, among other things, the Lump Sum Payment to which you
acknowledge you would not otherwise be entitled,  you irrevocably and
unconditionally release and forever



--------------------------------------------------------------------------------

 

Kyle Kuvalanka

August 7, 2015

Page 3 

 

discharge the Company, all of its affiliated and related entities, its and their
respective predecessors, successors and assigns, its and their respective
employee benefit plans and the fiduciaries of such plans, and the current,
future and former managers, members, partners, officers, directors,
shareholders, employees, attorneys, accountants, and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Company Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when you sign this Agreement, you have ever had, now claim to have or
ever claimed to have had against any or all of the Company Releasees.  This
release includes, without limitation, the complete release of all Claims of or
for:  breach of express or implied contract; wrongful termination of employment
whether in contract or tort; intentional, reckless, or negligent infliction of
emotional distress; breach of any express or implied covenant of employment,
including the covenant of good faith and fair dealing, whether prospective or
existing; deceit or misrepresentation; discrimination or retaliation or
harassment (including without limitation, quid pro quo and hostile work
environment harassment) under state, federal, or municipal law (including,
without implication of limitation, under Massachusetts General Law Ch. 151B,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act (“ADEA”), the Americans with Disabilities Act of 1990, and the Family and
Medical Leave Act); defamation or damage to reputation; reinstatement; punitive
or emotional distress damages; equity compensation or other forms of
compensation; and attorney’s fees and costs for wages, back or front pay,
bonuses, severance pay, incentive compensation, commissions, stock, stock
options, vacation pay or any other compensation or benefits, either under the
Massachusetts Wage Act, M.G.L. c. 149, § 148-150C, or otherwise.

 

6.Return of Property

 

Upon request by the Company but, in any event on or before the Resignation Date,
you will return to the Company all property of the Company, including, without
limitation, keys and access cards, computer equipment, software licensed to the
Company, files and any documents (including computerized data and any copies)
containing information concerning the Company, its business or its business
relationships (in the latter two cases, actual or prospective).  You also commit
that, upon request by the Company you will delete and finally purge any
duplicates of files or documents that may contain the Company’s information from
any non-Company computer, Smartphone device or other device that remains your
property after the Resignation Date, unless expressly authorized to keep
duplicates of some of these materials.  In any event, if you later discover that
you continue to retain any such property, you shall return it to the Company
immediately. 

 

7.Cooperation

 

You agree to cooperate reasonably with the Company, including with respect to
tasks associated with the Transitional Duties.  Further, you agree to cooperate
reasonably with the Company (including its outside counsel) in connection with
any potential or actual litigation about which the Company believes you may have
knowledge or information.  You agree to appear without the necessity of a
subpoena to testify truthfully in any legal proceedings in which the Company
calls you as a witness, and your expenses in connection therewith shall be
reimbursed. 





--------------------------------------------------------------------------------

 

Kyle Kuvalanka

August 7, 2015

Page 4 

 

 

8.Nonadmission

 

This Agreement shall not be construed as an admission of any liability by the
Company to you or by you to it, or of any act of wrongdoing by either the
Company or you. The Company specifically disclaims that it or any of its
representatives has engaged in any wrongdoing or has taken any action that would
be the basis for any finding of liability. 

 

9.Taxes

 

All payments set forth in this Agreement shall be subject to all applicable
federal, state and/or local withholding and/or payroll taxes, and the Company
may withhold from any amounts payable to you (including any amounts payable
pursuant to this Agreement) in order to comply with such withholding
obligations.  Nothing herein shall be construed to mean that the Company shall
compensate you for tax related payments or liabilities. 

 

10.Legally Binding; Advice of Counsel 

 

This Agreement is a legally binding document, and your signature will commit you
to its terms.  You acknowledge that you have it carefully read and fully
understand all of the provisions of this Agreement, that the Company has advised
you to consult with counsel prior to entering into this Agreement, and that you
are voluntarily entering into this Agreement. 

 

11.Absence of Reliance

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company except those
promises and representations as provided in this Agreement. 

 

12.Waiver or Amendment 

 

No waiver of any provision of this Agreement (including the Restrictive Covenant
Agreement) shall be effective unless made in writing and signed by the waiving
party.  The failure of any party to require the performance of any term or
obligation of this Agreement, or the waiver by any party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.  No amendment to any
provision of this Agreement shall be effective unless made in writing and signed
by all of the parties to this Agreement. 

 

13.Enforceability

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of the Restrictive Covenant Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as



--------------------------------------------------------------------------------

 

Kyle Kuvalanka

August 7, 2015

Page 5 

 

to which it is so declared illegal or unenforceable, shall not be affected
thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.   

 

14.Governing Law; Interpretation

 

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles.  In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company. 

 

15.Entire Agreement

 

This Agreement along with the Restrictive Covenant Agreement and the Equity
Documents constitutes the entire agreement between you and the Company. This
Agreement supersedes any previous agreements or understandings, including
without limitation, the August 1, 2013 Offer of Employment to which you
acknowledge and agree you are not entitled to payments pursuant to and which are
of no further effect. 

 

16.Time for Consideration; Effective Date 

 

You acknowledge that you have been provided with the opportunity to consider
this Agreement for twenty-one (21) days before signing it.  To accept this
Agreement, you must return a signed original of this Agreement so that it is
received by Debbie Bumpus, Vice President Human Resources, on or before the
expiration of this twenty-one (21) day period.  If you sign this Agreement
within less than twenty-one (21) days of the date of its delivery to you, you
acknowledge by signing this Agreement that such decision was entirely voluntary
and that you had the opportunity to consider this Agreement for the entire
twenty-one (21) day period.  You and the Company agree that any changes or
modifications to this Agreement shall not restart the twenty-one (21) day
period.  For a period of seven (7) days from the day of the execution of this
Agreement, you shall retain the right to revoke this Agreement by written notice
that must be received by Ms. Bumpus before the end of such revocation
period.  This Agreement shall become effective on the business day immediately
following the expiration of the revocation period (the "Effective Date"),
provided that you do not revoke this Agreement during the revocation period. 

 

17.Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document. 

 

Please indicate your agreement to the terms of this Agreement by signing and
returning the original of this letter to the undersigned within the time period
set forth above. 

 





--------------------------------------------------------------------------------

 

Kyle Kuvalanka

August 7, 2015

Page 6 

 

 

 

 

 

Very truly yours,

 

 

BLUEPRINT MEDICINES CORPORATION

 

 

By:    

/s/ Jeffrey W. Albers

 

8/13/15

 

Jeffrey W. Albers

 

Date

 

Chief Executive Officer

 

 

The foregoing is agreed to and accepted by:

 

 

KYLE D. KUVALANKA

 

 

 

/s/ Kyle D. Kuvalanka

 

8/13/15

 

Kyle D. Kuvalanka

 

Date

 



--------------------------------------------------------------------------------